


Exhibit 10.29


DINEEQUITY, INC. 2010 CASH LONG TERM INCENTIVE PLAN (LTIP) FOR COMPANY OFFICERS
1.
Purpose.   The purpose of the DineEquity, Inc. 2010 Cash Long Term Incentive
Plan (LTIP) for Company Officers (the “Plan”) is to provide DineEquity, Inc.
(the “Company”) with an effective means of attracting, retaining, and motivating
Company Officers by linking an annual cash reward to the company's Total
Shareholder Return (TSR) as compared to the companies which comprise the Value
Line Restaurant Company Index.

2.
Eligibility.   Any Officer of the Company is eligible to participate in the
Plan.

3.
Administration.   The Plan shall be administered by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”). Except
as otherwise expressly provided in the Plan, the Committee shall have full power
and authority to interpret and administer the Plan, to approve the Eligible
Officers and the amounts, types and terms of the awards, to adopt, amend, and
rescind rules and regulations, and to establish terms and conditions, not
inconsistent with the provisions of the Plan, for the administration and
implementation of the Plan The Committee, in its sole discretion, may, after the
date of any award, make certain changes that might adversely affect the rights
of a recipient under such award without the consent of the recipient if the
Committee determines that such changes are in the best interests of the Company.
The determination of the Committee on all matters shall be final and conclusive
and binding on the Company and all participants.

4.
Plan Highlights.

•
Plan can pay out from 0% to 200% of target annually based upon DineEquity Total
Shareholder Return performance over a rolling 3 year period after the initial
cycle, if the plan is continued beyond the 2012 plan year.

•
DineEquity performance is measured relative to the TSR of the Value Line
Restaurant Company Index

•
For this initial cycle only, there will be a “phase-in” period where relative
TSR performance will be measured and a portion of the award can be earned at the
end of Year 2

•
Maximum LTIP cash payout at the end of Year 2 will be “capped” at 50% of target

•
Maximum LTIP cash payout at the end of Year 3 will be capped at 150% of target.
The total potential payout is up to 200% of target when you add Year 2 and Year
3

•
Annual renewal of LTIP Cash beyond Year 3 is subject to the approval of the
Committee

5.
Awards.   Awards may be made by the Committee in such amounts as it shall
determine in cash as follows:

Payout Table For Year 2 and Year 3 Only
Example
 
 
Year 2 Payout Table1 
 
 
Year 3 Payout Table1 
 
 
Total Payout Opportunity
 
Target Award of:
$
100,000


 
TSR %ile Rank
Payout as a % of Target
 
TSR %ile Rank
Payout as a % of Target
 
Year 2 + Year 3
 
Range of Opportunty
$0 to $200,000


 
<33rd
—
 
<33rd
—
 
—
 
Award at Threshold
$
50,000


 
33rd
25%
 
33rd
25%
 
50%
 
Award at Maximum
$
200,000


 
50th
50%
 
50th
50%
 
100%
 
 
 
 
60th
50%
 
60th
75%
 
125%
 
 
 
 
70th
50%
 
70th
100%
 
150%
 
 
 
 
80th
50%
 
80th
150%
 
200%
 
 
 
 
1Points between data shown interpolated on a linear basis
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Payout Examples
 
 
 
 
 
 
 
 
 
 
Year 2 TSR
Year 2 Payout as % of Target
Year 2 $ Payout
Year 3 TSR
Year 3 Payout as % of Target
Year 3 $ Payout
Total Payout as % of Target
Total Payout
 
Scenarios
A
60th
50%
$50,000
70th
100%
$100,000
150%
$
150,000


 
 
B
25th
—%
$—
50th
50%
$50,000
50%
$
50,000


 
 
C
80th
50%
$50,000
20th
—%
$—
50%
$
50,000



































--------------------------------------------------------------------------------













--------------------------------------------------------------------------------



Should the plan extend beyond 3 years, the payout table will be:


Normal Payout Table
TSR % ile Rank
Payout %
< 33rd
—%
33rd
50%
50th
100%
60th
125%
70th
150%
>80th
200%



  
6.
Adjustments and Reorganizations.   The Committee may make such adjustments to
awards granted under the Plan as it deems appropriate in the event of changes
that impact the Company.

In the event of any merger, reorganization, consolidation, Change in Control,
recapitalization, separation, liquidation, stock dividend, stock split,
extraordinary dividend, spin-off, split-up, rights offering, share combination,
or other change in the corporate structure of the Company the award that may be
delivered under the Plan shall be subject to such equitable adjustment as the
Committee may deem appropriate.
In the preceding paragraph, “Change in Control” shall be deemed to have occurred
if:
a.
any "Person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, (other than the Company; any trustee or other
fiduciary holding securities under an employee benefit plan of the Company; or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock of the Company)
is or becomes after the effective date of this Plan the "Beneficial Owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing 35% or more of the combined voting power of the Company's then
outstanding securities;

b.
during any period of two consecutive years (not including any period prior to
the effective date of this Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (a), (c) or (d) of this Section 6)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (⅔) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

c.
the consummation of a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, at least 75% of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 50% of the combined voting power of the
Company's then outstanding securities; or

d.
the stockholders of the Company approve a plan of complete liquidation of the
Company or the sale or





--------------------------------------------------------------------------------




disposition by the Company of all or substantially all of the Company's assets.
7.
Tax Withholding.   The Company shall have the right to (i) make deductions from
any settlement of an award under the Plan in an amount sufficient to satisfy
withholding of any federal, state, or local taxes required by law, or (ii) take
such other action as may be necessary or appropriate to satisfy any such
withholding obligations. The Committee may determine the manner in which such
tax withholding may be satisfied.

8.
Expenses.   The expenses of administering the Plan shall be borne by the
Company.

9.
Amendments.   The Board shall have complete power and authority to amend the
Plan, provided that the Board shall not amend the Plan in any manner that
requires shareholder approval under applicable law without such approval. No
amendment to the Plan may, without the consent of the individual to whom the
award shall theretofore have been awarded, adversely affect the rights of an
individual under the award.

10.
Effective Date of the Plan.   The Plan was effective on January 1, 2010 the date
of its adoption by the Board (the “Effective Date”).

11.
Termination.   The Board may terminate the Plan or any part thereof at any time,
provided that no termination may, without the consent of the individual to whom
any award shall theretofore have been made, adversely affect the rights of an
individual under the award.

12.
Other Actions.   Nothing contained in the Plan shall be deemed to preclude other
compensation plans which may be in effect from time to time or be construed to
limit the authority of the Company to exercise its corporate rights and powers.





